ORDER

Upon consideration of SKF USA Inc. et al.’s unopposed motion to voluntarily dismiss 01-1625, INA Walzlager Schaeffler KG et al.’s unopposed motion to voluntarily dismiss appeal 02-1097, and the United States’ and The Torrington Company’s responses to this court’s February 17, 2004 order,
IT IS ORDERED THAT:
(1) The stay of proceedings is lifted and the motions to dismiss 01-1625 and 02-1097 are granted. All sides shall bear their own costs in 01-1625, 02-1097.
(2) The revised official captions are reflected above.
(3) The United States’ opening brief and The Torrington Company’s opening brief in 02-1096, -1099 are due within 60 days of the date of filing of this order.
(4) Any response briefs in 02-1096, - 1099 are due within 40 days of the latter date of service of the appellants’ opening briefs.
(5) The appellants’ reply briefs in 02-1096, -1099 are due within 25 days of the latter date of service of any response briefs.